 In the Matterof THE YALE & TOWNE MANUFACTURING COMPANYandAMERICAN FEDERATION OF LABORCases Nos. 2-R-5150 and 0-R-5275-Decided Febricary 15, 1945PorterTaylor,byMr. F. Carroll Taylor,of New York City,andMessrs. Dow G. RoofandHarold Tunison,of Stamford, Conn.,for the Company.Mr. Raphael O'Connell,of Springdale, Conn., andMr. James J.Clerkin,of Bridgeport, Conn., for the Union.Mr. Bernard Goldberg,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDER -STATEMENT OF THE CASEUpon separate petitions duly filed by the American Federation ofLabor, herein called the Union, alleging that questions affecting com-merce had arisen concerning the representation of employees of TheYale & Towne Manufacturing Company, Stamford, Connecticut,herein called the Company, the National Labor Relations Board con-solidated the cases and provided for an appropriate hearing upon duenotice before John J. Cuneo, Trial Examiner.Said hearing was heldat Stamford, Connecticut, on January 12, 1945.The Company andthe Union appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswith the Board.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Yale & Towne Manufacturing Company is a Connecticut corpo-ration which, in addition to its principal plant at Stamford, Con-60 N. L. R. B., No. 116.626- THE YALE & TOWNE MANUFACTURING COMPANY627necticut, also operates several other plants throqghout the UnitedStates and foreign countries.This proceeding is concerned with theStamford plant, where the Company is engaged in the manufacture oflocks, hardware and related products.During the year ending on orabout November 2, 1944, the Company purchased raw materials foruse in its manufacturing operations at the Stamford plant valued inexcessof $1,000,000, of which about 50 percent was shipped to the saidplant from points outside the State of Connecticut.During the same.period, the Company manufactured at the Stamford plant finishedproducts valued in excess of'$1,000,000, of which approximately 50percent was transported to points outside the State of Connecticut.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe American Federation of Labor is a labor organization admittingto membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the bargainingrepresentative of either its tool designers or its time-study men unlessand until the Board certifies the Union as the bargaining representativeof such employees.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of'employees in each of the units which it alleges to be appropriate.'.We find ,that a question affecting- commerce has arisen concerningthe representation of employees of the Company, within the meaning 'of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENfrATIVESThe Union seeks two separate units; one comprisingtool designersand the othertime-study men.The Companycontends that bothgroups of employeesperform management functions and should,therefore, be excluded from any unit.Tool designers:The tool designers are highlyskilled technicianswho design tools, dies and fixtures.Much of their work is done inassociation with methods engineers who, together with product de-signers, have previously been found to constitute an appropriate unit.'The technical background and interests of the methods engineers and1The Field Examiner reported that in the tool designers' unit, the Union submittedauthorization cards from all four' employees in the proposed unit and that in the time-study men's unit, the Union presented authorization cards from six of the seven employeesin the alleged appropriate unit.2Matter of The Yale t Towne Manufacturing Company,56 N. L.R. B. 1107. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDtool designers are similar.While the .tool designers, in the normalcourse of their work, acquire knowledge of business secrets, none oftheir work involves participation either in the conduct of theCom-pany's labor relations, the determination of wage rates or earnings ofemployees, or in any other duties considered managerial.We are ofthe opinion, therefore, that the work of the tool designers does notinvolve the performance of managerial functions.Both the Unionand the Company agree that if the Board rejects the Company's con-tention as to the management status of the tool designers, these em-ployees may properly be included in the unit of methods engineers'and product designers previously found appropriate; in this we con-cur.We shall, therefore, permit the preference of the tool designersto determnine whether or not they shall be added to the existing unit ofmethods engineers and product designers, and to that end shall ordera self-determination election.If at such election the tool designersselect the Union they will have thereby indicated their desire to beincluded in a unit with the methods engineers and product engineers,and the Union may accordingly bargain for them as part of such unit.We shall direct that an election by secret ballot be held among thetool designers 3 employed by the Company at its Stamford plant, ex-cluding all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, who were employedduring the par-roll period immediately preceding the-date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.Time-study men:InMatter of The Yale eQi Towne ManufacturingCompany, 4the Board excluded these time-study men from a unit ofoffice and clerical employees, stating : "Time-study men, or rate men,who make time and motion studies of production operations and setrates for ' production operations based upon 'their studies.About 3years experience is required to acquire proficiency in the work. Insetting rates for production work, time-study men are agents of man-agement and, although their determinations do not effect earnings ofthe employees whom we shall include in the unit, we are of the opinionthat their interests and functions are sufficiently akin to those of-management to warrant their exclusion." The evidence in the instantproceeding indicates that there has been no change in the duties ofthe tithe-study men; they time the various operations performed bya piece worker and set a rate for the job. This rate is almost,in-variably accepted by the Company. In view of their controllingrole in the setting of wage rates which we deem to be a function ofmanagement, we are of the opinion that the time-study employees8The pay-roll title of such employees is design engineer-tool.4 55 N. L R. B. 66. THE'YALE & TOWNE MANUFACTURING COMPANY6129should neither be included in a unit with other employees,nor be es-tablished as a separate unit.5Accordingly, we find that a unit of time-study employees as soughtherein by the Union is inappropriate for the purposes of collectivebargaining and we shall therefore dismiss the petition.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-S'_-ries 3, asamended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Yale & TowneManufacturing Company, Stamford, Connecticut, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Second Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules andRegula-tions, among the tool designers employed by the Company- at itsStamford plant, excluding all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work 'during saidpay-roll period because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeenrehired or reinstated prior to the date of the election, to de-termine whether or not they desire to be represented by the AmericanFederation of Labor, for the purposes of collective bargaining.ORDERUpon the basis of the foregoing findings of fact, and the entire rec-ord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesin Case No. 2-R-5275 filed by the American Federation of Labor, be.and it hereby is, dismissed.IS,eeMatter of Oliver Farm Equipment Company,53 N. L. R. B. 1078;Matter of Con-sohdated Vultee Aircraft Corporations(San Diego Division),54 N. L.R B 103;Matter ofArmour and Company, 54N. L. R. B. 1462;Matter of Inland Steel Container Company,56 N. L R. B. 138;Matter ofMicamold Radio Corporation,58 N. L.R. B. 888Compare,Matter of Electric Auto Lite Company,57 N. LR B.723, andMatter of GeneralCableCorporation,57 N. L R.B. 1651, with preceding cases.